Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendments filed on 07/04/2022 have been fully considered and are made of record.
	a. Claims 1-2, 12-13, 15 and 18 have been amended.


Reason for Allowance

3.	Claims 1-18 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 12 and 15 and overcome rejection. Applicant’s arguments filed on 07/04/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 04/25/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 12 and 15: 
As to claims 1-11 the present invention is direct to an evaluation method comprising:  Independent claim 1 identifies the uniquely distinct features of “measuring voltages at a collector or an emitter of each of the third device and the fourth device during the switching operation or at a collector or an emitter in at least one of the third device and the fourth device during the switching operation; and determining voltage variation of the measured voltages; and outputting an evaluation benchmark for electromagnetic noise of the semiconductor device, based on the voltage variation”.
As to claims 12-14 and 16-18 the present invention is direct to an evaluation apparatus comprising:  Independent claim 12 identifies the uniquely distinct features of “a detection unit configured to  measure voltages at a collector or an emitter of each of the third device and the fourth device during a switching operation of one of the first device and the second device or a collector or an emitter in at least one of the third device and the fourth device during a switching operation of one of the first device and the second device and determine voltage variation of the measured voltages; and an evaluation benchmark output unit configured to output an evaluation benchmark for electromagnetic noise of the semiconductor device, based on a the voltage variation”.
As to claim 15 the present invention is direct to  an evaluation apparatus comprising:   Independent claim 15 identifies the uniquely distinct features of “a signal supplying unit configured to supply a predetermined switching signal to a to-be-evaluated semiconductor device; a detection unit configured to measure voltages at one or more of a collector or an emitter to detect voltage variation in a semiconductor device connected parallel to the semiconductor device; an evaluation benchmark output unit configured to output an evaluation benchmark for electromagnetic noise of the semiconductor device, based on a detection result of the detection unit”.
The closest prior art, Nakao et al. (Pub NO. US2021/0159731 A1), Martin et al. (Patent No. US 7,096,133 B1) teaches System and Method for Voltage Measurement of Semiconductor Device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858